Case: 11-20473     Document: 00512035555         Page: 1     Date Filed: 10/29/2012



            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 29, 2012
                                     No. 11-20473
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN JOSE DE LA CRUZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-CR-455-2


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Juan Jose De La Cruz appeals the 15-month sentence imposed upon
revocation of supervised release. “This Court must examine the basis of its
jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660
(5th Cir. 1987). The website of the Bureau of Prisons shows that De La Cruz
was released from prison on June 20, 2012, and the district court imposed no
further term of supervised release. Therefore, De La Cruz has no “concrete and
continuing injury,” and there is no case or controversy over which this court may
exercise jurisdiction under Article III, § 2, of the Constitution. See Spencer v.
Kemna, 523 U.S. 1, 7 (1998). Consequently, the appeal is DISMISSED as
MOOT.

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.